UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2014 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On March 14, 2014, CorpBanca published on its website copies of the Transaction Agreement and the Shareholders Agreement in connection with the previously announced Itaú-CorpBanca merger transaction. The Transaction Agreement by and among CorpBanca, Itaú-Unibanco Holdings, S.A. and the other parties thereto dated as of January 29, 2014 is attached hereto as Exhibit 99.1, and the form of Shareholders Agreement by and among CorpBanca, Itaú-Unibanco Holdings, S.A. and the other parties thereto is attached hereto as Exhibit 99.2. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title: Chief Financial Officer Date: March 20, 2014 EXHIBIT INDEX Exhibit Description Transaction Agreement by and among Inversiones Corp Group Interhold Limitada, Inversiones Gasa Limitada, CorpBanca, Itaú Unibanco Holding S.A, and Banco Itaú Chile, dated as of January 29, 2014. Form of Shareholders Agreement by and among Itaú Unibanco Holding, S.A., [“Itaú Holding Company”], Corp Group Holding Inversiones Limitada, Inversiones Corp Group Interhold Ltda., Inversiones Gasa Limitada, Corp Group Banking S.A. and Companía Inmobiliaria y de Inversiones Saga Limitada.
